Ekdicott, J.
The only facts we have touching the character and objects of this society are, that it was a voluntary association, not incorporated under any general or special law, and that one of its objects was the holding of public exhibitions of poultry and pigeons, at which the public were admitted on the payment of admission fees. It also appears that such an exhibition was held in December 1878, under the charge of the executive committee, which was duly appointed by the society for that purpose. This committee offered certain premiums to exhibitors, and established rules for the government of the exhibition, and gave notice that all premiums would be paid in full.
At this exhibition, the plaintiff offered certain birds, (it does not appear whether they were pigeons or bantams,) for premium ; and a premium was awarded to him, which has not been paid. He therefore brings his action against the defendant, a member of the association, but not a member of the committee. It is evident that this case is brought before us upon an imperfect and insufficient statement of facts. It fails to show the authority of the committed to offer premiums, or the obligations and duties of the members of the association; and we cannot say, as matter of law, that the committee had such authority.
*441It does not appear, as in Newell v. Borden, 128 Mass. 31, that the defendant was present when the committee was appointed. Nor does it appear what expenses the committee was then authorized to incur. Judgment for the defendant.